55 So. 3d 717 (2011)
HORACE MANN INSURANCE COMPANY, Appellant,
v.
Allison N. CHASE, individually and as Co-Personal Representative of the Estate of Richard Chase, deceased, Appellee.
No. 1D10-5764.
District Court of Appeal of Florida, First District.
March 3, 2011.
Tammy De Soto Cicchetti and Michael A. Cinquino of the Cicchetti Law Firm, Tallahassee, for Appellant.
Benjamin E. Richard of Pajcic & Pajcic, P.A., Jacksonville, for Appellee.
*718 PER CURIAM.
DISMISSED. See Workmen's Auto Ins. Co. v. Franz, 24 So. 3d 638, 640 (Fla. 2d DCA 2009).
KAHN, DAVIS, and HAWKES, JJ., concur.